EXHIBIT 10.4 EXECUTIVE EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as ofNovember 5, 2007 by and between COMMERCE PLANET, INC., a Utah corporation (the “Company”), and Anthony Roth, residing at the address set forth on the signature page hereto (the "Executive") and shall be effective upon signing. R E C I T A L S: A.The Company desires to employ the Executive on the terms and conditions set forth in this Agreement and the Executive desires to accept such employment on the terms and conditions set forth herein. B.The Executive acknowledges that his covenants and the Company’s remedies set forth in Sections 7 through 11 are reasonable and necessary to protect the Company’s business interests and goodwill. NOW, THEREFORE, the parties agree as follows: 1.Employment.The Company hereby employs the Executive in the capacity of Chief Executive Officer and President, and the Executive hereby accepts the employment, on the terms and conditions hereinafter set forth.Executive shall also serve on the Board of Directors of the Company for no additional compensation other than that set forth herein. 2.Duties. (a) Primary Duties.During the Term (as defined below), the Executive’s principal duties and responsibilities shall include, but are not limited to, the following: being responsible for the day to day operations of the Company; working with the board of directors to define long-term strategic initiatives; insuring that directives from the Board of Directors are implemented to achieve maximum profitability of the Company’s operations, maximize shareholder value; and overseeing the operations of the Company and its wholly owned subsidiaries. The Executive’s duties shall be similar to those customarily performed by comparable officers of similar companies. (b) Other Activities.The Executive agrees to perform Executive’s duties and responsibilities and to devote his full business time, energies, and best efforts to the performance thereof, except for (i) service on boards of directors and advisory boards of companies that do not compete with the Company and that are disclosed in writing to the Company's Board of Directors (the "Board") (any such board positions held as of the date of this Agreement are set forth on Exhibit A to this Agreement) and (ii) any other activities, in each case, as the Board may consent in writing and as do not materially interfere with Executive's conduct of his duties under this Agreement.This paragraph shall not be construed as preventing the Executive from making financial investments, as long as such investments do not interfere with the Executive’s conduct of his duties under this Agreement. (c)Additional Capacities.During the Term, the Executive shall serve in any additional offices or positions of the Company and/or its subsidiaries and/or affiliates under common control with the Company (such subsidiaries and affiliates which are in the same business as the Company are referred to herein as the "Company Related Entities"), to which he may be elected or appointed by appropriate action of the Company or any Company Related Entity.The Executive shall serve in any such additional capacities without separate compensation for so serving, unless otherwise authorized in writing by the Board. 3.Location of Service.During the Term, the Executive shall perform Executive's duties at the offices of the Company located in Goleta, California, or as otherwise determined by the Company.Executive currently resides in Orange County, California but shall either relocate to home within 50 miles of Goleta, California within ten (10) months of the signing of this Agreement or reach a mutual agreement with the Board based upon Executive’s performance and required presence at the Company’s headquarters.Executive acknowledges that relocation may become a requirement for maintaining the position, and such review will be included in the Executive’s performance measures. Executive’s failure to relocate to Goleta, California within the time specified in this provision shall be deemed a material breach of this Agreement pursuant to Section 14(a)(4)(iv) below. 4.Nature of Employment.The Executive’s employment with the Company is "at will" and is for no specific period of time. As a result, either the Executive or the Company may terminate the employment relationship at any time for any reason, with or without cause.Termination of employment will not affect the rights and obligations which this Agreement expressly contemplates will be performed following such termination.The period commencing on the date of this Agreement and ending on the date of the Executive’s termination is the "Term." 5.Salary and Other Benefits.During the Term, as compensation for the services to be rendered by the Executive to the Company pursuant to this Agreement, the Executive shall be paid the following compensation and other benefits: (a)Salary.The Company will pay the Executive a base salary at the annual rate of $350,000, payable in accordance with the Company’s regular payroll policies.The Executive’s base salary level will be reviewed annually by the Board, but shall not be adjusted downward during the term of the contract in excess of 10% in any twelve (12) month period without cause. (b)
